DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and the Amendment filed on 17 March 2021.  Claims 1-9 and 11-21 are pending in the application. Claim 10 has been cancelled.  Claim 21 is newly submitted.

	This application is a continuation of application Serial No. 15/559,045, filed on 18 May 2017, now US Patent 10,658,486.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2021 has been entered.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 8, 10, 12, 14-16, 19, and 20 of U.S. Patent No. 10,658,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims. Therefore, the method and structure of the patented claims clearly encompass the method and structure of the pending claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al., US 2018/0350932, of record.
With respect to claim 8, Liu et al. disclose a structure, shown in Fig. 1D, comprises:
a substrate 110;
a dielectric layer 120 on the substrate 110 and comprising an opening 122 (see Fig. 1A);
an interfacial layer 140 in the opening and covering a bottom of the opening (see Fig. 1B);
a high-k dielectric 140 conformally deposited on the interfacial layer and sidewall surfaces of the opening (In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 can include silicon dioxide (that is, the interfacial layer) and a high-k dielectric material and can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.);
a gate stack disposed in the opening and comprising a first portion 150/162 on the high-k dielectric and a second portion 164 on a top surface of the first portion (see Fig. 2C), wherein the first portion 150/162 comprises a metal stack and covers bottom 
a first spacer 280 interposed between sidewall surfaces of the metal stack 150/162 and sidewall surfaces of the second portion 164, see Figs. 2C and 2D and paragraphs [0017]-[0025] and [0029]-[0034].  
With respect to claim 9, Liu et al. disclose wherein the second portion 160 is in physical contact with the top surface of the first portion 150/162 (The top surface of the first portion 150/162 comprises 162, and as shown in Fig. 2C; the second portion 164 is in physical contact with the top surface of the first portion 150/162, which comprises 162.).   
With respect to claim 11, Liu et al. disclose that the second portion 164 comprises a metal and the first spacer 280 comprises a dielectric material, see paragraphs [0025] and [0029].  
With respect to claim 12, Liu et al. disclose the high-k dielectric is interposed between the first portion 150/162 of the gate stack and the dielectric layer 120 along the sidewall surfaces of the opening, see paragraph [0022]. In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 comprising a high-k dielectric material can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.
With respect to claim 13, Liu et al. disclose the high-k dielectric and the first spacer 280 are laterally separated by the first portion 150/162 of the gate stack, see 


    PNG
    media_image1.png
    451
    677
    media_image1.png
    Greyscale




With respect to claim 14, Liu et al. disclose a structure, shown in Fig. 1D, comprising:
a substrate 110;
a dielectric layer 120 on the substrate 110;
an interfacial layer 140, on the substrate 110 (as shown in Fig. 1B), surrounded by the dielectric layer 120, see Fig. 1B;
a high-k dielectric 140 conformally deposited on the interfacial layer and sidewall surfaces of the dielectric layer 120 (In paragraph [0022], Liu et al. disclose that gate dielectric layer 140 can include silicon dioxide (that is, the interfacial layer) and a high-k 
a gate stack on the high-k dielectric, surrounded by the dielectric layer 120, wherein the gate stack comprises:
a first portion 150/162 comprising work function layers and covering a top surface and sidewall surfaces of the high-k dielectric 140 (see paragraph [0022] (“In some embodiments, the material of layers 140 and/or 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.”));
a spacer structure 280 (shown in Figs. 2C and 2D) abutting sidewall surfaces of the work function layers 150/162; and
a second portion 164 abutting the spacer structure 280 and in contact with the work function layers 150/162; 
wherein the high-k dielectric is interposed between the first portion 150/162 of the gate stack and the dielectric layer 120 and interposed between the first portion 150/162 of the gate stack and the substrate 110.  
With respect to claim 15, Liu et al. disclose that the first portion 150/162 comprises one or more capping layers 150/162 conformally disposed on the high-k dielectric, and the work function layers 150/162 are conformally disposed on the one or more capping layers, see paragraphs [0022] and [0023].  Liu et al. disclose that the work function layer 150 can be conformally deposited (see paragraph [0022] (“In some embodiments, the material of layers 140 and/or 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 
With respect to claim 16, Liu et al. disclose the spacer structure 280 is interposed between sidewall surfaces of the first portion 150/162 and sidewall surfaces of the second portion 164, see Fig. 2C and paragraph [0022].  
With respect to claim 17, Liu et al. disclose wherein the second portion 164 is on a top surface of the first portion 150/162, as shown in Fig. 2C.  
	With respect to claim 18, Liu et al. disclose wherein the spacer structure 280 comprises a dielectric material (see paragraph [0029]) that separates the first portion 150/162 from the second portion 164 in a lateral direction, see Fig. 2C and paragraphs [0022] and [0025].  
With respect to claim 19, Liu et al. disclose that the spacer structure 280 comprises a silicon-based carbide, see paragraph [0029].  Liu et al. disclose that the dielectric material 280 may be any suitable dielectric, such as silicon dioxide (having a dielectric constant, k, of 3.9), a low-k dielectric (materials having a dielectric constant lower than that of silicon dioxide; k<3.9), or a high-k dielectric (materials having a dielectric constant higher than that of silicon dioxide; k>3.9).  Liu et al. further disclose that where the dielectric material 280 is a low-k dielectric, the material may include carbon and/or fluorine-doped silicon dioxide, porous silicon dioxide, porous carbon and/or fluorine-doped silicon dioxide, or any other suitable low-k dielectric material. Liu xCy).
With respect to claim 20, Liu et al. disclose the spacer structure 280 comprises a silicon-based nitride, see paragraph [0029]. Liu et al. disclose that the dielectric material 280 may be any suitable dielectric, such as silicon dioxide (having a dielectric constant, k, of 3.9), a low-k dielectric (materials having a dielectric constant lower than that of silicon dioxide; k<3.9), or a high-k dielectric (materials having a dielectric constant higher than that of silicon dioxide; k>3.9). Silicon nitride is a dielectric material which has a dielectric constant higher than that of silicon dioxide.
With respect to claim 21, as shown in Fig. 2C of Liu et al., the metal stack is conformally deposited on the bottom and sidewalls of the opening, see paragraph [0022]: “In some embodiments, the material of layers 140 and/or 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.”
Liu et al. teach that the first portion 150/162 may be conformal to the inside of gate trench 122, such that layer 150 is formed on the sides of the gate trench 122. Therefore, inherently, the first portion 150/162 of the gate stack would cover sidewall and bottom surfaces of the opening 122 and that the first and second spacer structures 280 would be interposed between sidewall surfaces of the first portion 150/162 and sidewall surfaces of the second portion 164 of the gate stack. Alternatively, although Liu et al. disclose in paragraph [0022] that in some embodiments, the material of layer 150 may be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122, Liu et al. do not show in any of the figures that first .


Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. Independent claims 8 and 14 have been amended to require an interfacial layer and a high-k dielectric.  However, in paragraph [0022], Liu et al. disclose that gate dielectric layer 140 can include silicon dioxide (that is, the interfacial layer) and a high-k dielectric material. Liu et al. further disclose that the gate dielectric layer 140 can be conformal to the inside of gate trench 122, such that some material is formed on the sides of the gate trench 122.  Although Applicant has disclosed the interfacial layer 110 can be a native oxide which can be grown through an oxidation process that occurs naturally when a semiconductor surface, such as silicon (Si), is exposed to atmosphere, the claims are not so limited. The claims, as presently written, do not preclude the interfacial layer (that is, the silicon dioxide layer) from being conformal.  Therefore, the claimed structures are not patentably distinct from the known structure of Liu et al. shown in Fig. 2C.
Applicant’s request that the double patenting rejection be held in abeyance until claims 1-3, 7, 8, and 10-20 are allowed is acknowledged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822